                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


GOVERNMENT EMPLOYEES INSURANCE
CO., GEICO INDEMNITY CO., GEICO
GENERAL INSURANCE COMPANY, and
GEICO CASUALTY CO.,

       Plaintiffs,                                      Case No.: 8:17-cv-02848-EAK-TGW
v.

PATH MEDICAL, LLC, PATH MEDICAL
CENTER HOLDINGS, INC., 1-800-411-PAIN
REFERRAL SERVICE, LLC, 1-800-411-I.P.
HOLDINGS, LLC, 411 PAIN ADVERTISING
GROUP, INC., ROBERT CASH LEWIN, D.C.,
HARLEY LEWIN, RUSSELL PERMAUL,
JOEL EARL MANION, D.C., LANDAU &
ASSOCIATES, P.A., THE LAW OFFICES OF
KANNER & PINTALUGA, P.A., TODD
LANDAU,     HOWARD KANNER,       ERIC
PINTALUGA, MICHAEL H. WILENSKY,
M.D., DAVID A. CHEESMAN, D.O.,
TIE QIAN, M.D., and RALPH G. MARINO,
M.D.,

      Defendants.
________________________________________/

              SUPPLEMENTAL NOTICE REGARDING SETTLEMENT
              BETWEEN PLAINTIFFS AND CERTAIN DEFENDNANTS

       Plaintiffs, Government Employees Insurance Co., GEICO Indemnity Co., GEICO

General Insurance Company, and GEICO Casualty Co. (collectively “Plaintiffs”),

respectfully provide this supplemental notice pursuant to Local Rule 3.08.

       1.      Plaintiff’s September 11, 2018 Notice of Settlement Between Plaintiffs and

Certain Defendants (Doc. 105) (the “Settlement Notice”) informed the Court that Plaintiffs
have reached an agreement in principle that will completely resolve this matter between

Plaintiffs and the following Defendants: Path Medical, LLC, Path Medical Center Holdings,

Inc., 1-800-411-Pain Referral Service, LLC, 1-800-411-I.P. Holdings, LLC, 411 Pain

Advertising Group, Inc., Robert Cash Lewin, D.C., Harley Lewin, Russell Permaul, Joel Earl

Manion, D.C., Michael H. Wilensky, M.D., David A. Cheesman, D.O., Tia Qian, M.D., and

Ralph G. Marino, M.D. (the “Settling Defendants”).

        2.     The Settlement Notice further informed the Court that Plaintiffs and the

Settling Defendants were in the process of preparing, finalizing, and executing formal

settlement documents, and will file a stipulation of dismissal with prejudice as to the claims

between them upon finalizing and executing the formal settlement documents. At that time,

Plaintiffs and the Settling Defendants had anticipated finalizing the settlement and filing the

stipulation of dismissal with prejudice as to the claims between them within thirty days of

filing the Settlement Notice.

       3.      GEICO and the Settling Defendants have continued to work diligently to

finalize the settlement.        However, due to Hurricane Michael and other unforeseen

circumstances, GECIO and the Settling Defendnats have not yet finalized the settlement.

GEICO and the Settling Defendants now anticipate finalizing the settlement and filing a

stipulation of dismissal with prejudice as to the claims between them by October 26, 2018.




                                              2
                                                    Respectfully submitted,

                                                    /s/ John P. Marino
                                                    Lindsey R. Trowell (FBN 678783)
                                                    John P. Marino (FBN 814539)
                                                    Kristen W. Bracken (FBN 92136)
                                                    SMITH, GAMBRELL & RUSSELL, LLP
                                                    50 North Laura Street, Suite 2600
                                                    Jacksonville, Florida 32202
                                                    Phone: (904) 598-6100
                                                    Facsimile: (904) 598-6204
                                                    ltrowell@sgrlaw.com
                                                    jmarino@sgrlaw.com
                                                    kbracken@sgrlaw.com

                                                    Barry I. Levy (admitted pro hac vice)
                                                    Max Gershenoff (admitted pro hac vice)
                                                    RIVKIN RADLER LLP
                                                    926 RXR Plaza
                                                    Uniondale, New York 11550
                                                    Phone: (516) 357-3000
                                                    Facsimile: (516) 357-3333
                                                    barry.levy@rivkin.com
                                                    max.gershenoff@rivkin.com

                                                    Attorneys for Plaintiffs

                                CERTIFICATE OF SERVICE

        I certify that on October 12, 2018, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send a notice of electronic

filing to the counsel of record in this case.

                                                    /s/ John P. Marino
                                                    Attorney




                                                3
